MORROW, Presiding Judge.
The offense is attempting to pass a forged instrument; penalty assessed at confinement in the penitentiary for two years.
The instrument upon which the conviction is predicated purports to be a receipt for the sum of Twenty Dollars paid by a certain bank. The instrument is signed J. W. Carter, which is the same name as that of the appellant. There are no innuendo averments in the indictments showing how the instrument is a forgery by being signed by the appellant.
*278It seems to be a rule of law that in indictments for forgery where the alleged forged instrument bears the same name or signature as that of the accused, it is necessary that there be some explanatory averments as would show that the instrument was in fact a forgery. See Hancock v. State, 57 S. W. (2d) 111; Carnahan v. State, 9 S. W. (2d) 1034. In order to be forgery the instrument must purport to be the act of another. See Art. 979, P. C.
The State’s Attorney before this court calls attention to the foregoing, and in addition concedes that the facts proved do not support the conviction as the testimony on the subject was to the effect that J. W. Carter signed his own name to the alleged forged instrument; and there is no testimony showing the instrument to be a forgery notwithstanding it was signed by the appellant.
For the reasons stated, the judgment is reversed and the caused remanded.

Reversed and, remanded.